            Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 1 of 12


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

     LILLIAM E. NIEVES RIVERA and DANIEL A.
     ROMÁN RODRÍGUEZ

                       Plaintiffs

                           v.                          CIVIL NO.

     MACRO COMPANIES, INC.; MACRO OIL
     COMPANY;       EMERGENCY         FUEL DAMAGES
     MANAGEMENT; A, B, and/or C INSURANCE PLAINTIFFS DEMAND TRIAL BY JURY
     COMPANIES; D, E, and/or F INSURANCE
     COMPANIES; JAMES, JANE and JOHNSON
     DOE

                      Defendants



                                           COMPLAINT

TO THE HONORABLE COURT:

NOW COME Plaintiffs Lilliam E. Nieves Rivera and Daniel A. Román Rodríguez,

represented by the undersigned attorney and most respectfully state, allege and pray as

follows:



                                       PRELIMINARY STATEMENT

1.     Plaintiffs Lilliam E. Nieves Rivera and Daniel A. Román Rodríguez, hereby bring this action

       under Puerto Rico local tort law, 31 L.P.R.A. § 5141 et. seq., seeking compensatory

       damages to redress the physical and emotional damages suffered by both of them due

       to the exclusive and inexcusable crass negligence of the Defendants.

2.     As a direct consequence of the acts and/or omissions set forth herein, plaintiffs have

       suffered and continue to suffer severe emotional damages which include, but are not

       limited to, pain and suffering, emotional distress, and mental duress, in addition to the
                  Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 2 of 12


             physical injuries suffered by both.

    3.       Lilliam E. Nieves Rivera and Daniel A. Román Rodríguez underwent a terrible car crash

             on October 10, 2017, while driving on Road #22 towards Bayamón, after a truck

             owned/operated by Defendants that was leaking a liquid substance onto the pavement

             caused the car crash.



                                              JURISDICTION AND VENUE

    4.       The United States District Court for the District of Puerto Rico has jurisdiction over this

             action under 28 U.S.C. § 1332 since the matter in controversy exceeds the sum of seventy-

             five thousand dollars ($75,000.00), exclusive of interests and costs, and is between

             citizens of different states.

    5.       Plaintiffs are individuals who reside in Puerto Rico.

    6.       All defendants are legal entities or corporations domiciled, incorporated and/or which

             have their principal place of business in the State of Louisiana.

    7.       Pursuant to 28 U.S.C. § 1391(a), venue is proper in the District of Puerto Rico because the

             events that justify the causes of action occurred in this district.



                                                     PARTIES

Plaintiffs

    8.       Lilliam E. Nieves Rivera is of legal age, citizen of the United States, domiciled and a

             resident of Puerto Rico. Plaintiff Nieves Rivera resides in Las Palmas Ave. 1048 Cond.

             Bahía Apt. 216, San Juan 00987.




                                                          2
              Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 3 of 12


   9.   Daniel A. Román Rodríguez is of legal age, citizen of the United States, domiciled and

        a resident of Puerto Rico. Plaintiff Román Rodríguez resides in Las Palmas Ave. 1048

        Cond. Bahía Apt. 216, San Juan 00987.


Defendants

   10. Macro Companies Inc. is a corporation that owns/operated the vehicle, a Peterbilt Truck

        2002, license plate no. P219528, that caused the accident. Its address is 101 Millstone

        Road, Broussard LA 70518.

   11. Macro Oil Company is a corporation that owns/operated the vehicle, a Peterbilt Truck

        2002, license plate no. P219528, that caused the accident. Its address is 101 Millstone

        Road, Broussard LA 70518.

   12. Emergency Fuel Management is a corporation that owns/operated the vehicle, a

        Peterbilt Truck 2002, license plate no. P219528, that caused the accident. Its address is

        101 Millstone Road, Broussard LA 70518

   13. A, B and/or C Insurance Companies are companies that, upon information and belief,

        provide liability coverage for the truck mentioned in the previous paragraphs. Upon

        information and belief, A, B and/or C Insurance Companies solidarily liable to plaintiffs

        for damages caused by the insured truck. They are here denominated with fictitious

        names that will be amended as soon as their names become known to Plaintiffs.

   14. D, E and/or F Insurance Companies are insurance companies legally authorized to do

        business in the United States and Puerto Rico that may provide liability coverage that

        make them liable for the facts described in this Complaint. They are denominated with

        fictitious names that will be amended as soon as their real names become known to

        Plaintiffs.

                                                 3
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 4 of 12


15. James, Jane and Johnson Doe are individuals who may be liable for the occurrence of

     this accident. They are denominated with fictitious names that will be amended as soon

     as their real names become known to Plaintiffs.

16. All allegations and causes of action against any Defendant should be understood as also

     made against all other Defendants.



                             GENERAL FACTUAL ALLEGATIONS

17. On October 10th, 2017, Plaintiff Nieves Rivera was driving her mother’s car, a Toyota

     Corolla 2016, license plate no. ISH-051, on expressway #22 towards Bayamón, Puerto

     Rico. Plaintiff Román Rodríguez was accompanying her on the passenger seat.

18. While she was driving, Plaintiff Nieves Rivera noticed that a few cars in front of her, there

     was a truck with the name “MACRO” on it, which seemed to be the name of the company

     who owned/operated it. She then noticed that said truck was leaking a liquid transparent

     substance from the back onto the pavement, causing it to get slippery.

19. After Plaintiffs and the other vehicles passed by the toll that is located on the opposite

     side of the road, the lanes were reduced from four (4) to two (2), reason why the vehicles

     on the right lanes tried to change to the left lanes. Plaintiff Nieves Rivera intended to do

     the same and put her signal light to turn left. She then noticed that the police vehicle that

     was escorting the MACRO truck moved to the left lane to stop the truck, upon information

     and belief, because it was leaking a liquid substance presumed to be gasoline or diesel.

20. Both the police car and the MACRO truck began slowing down, while Plaintiff Nieves

     Rivera was still trying to move to the left lane. As the MACRO truck reduced velocity, the

     amount of liquid pouring out of it increased. Eventually, the police car stopped traffic on

     the left lane to deal with the liquid substance leaking from the MACRO truck.

                                                4
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 5 of 12


21. When she did not have vehicles in front of her for various feet, while hitting the breaks

     to slow down, Plaintiff Nieves Rivera felt that her car was trembling but was slowing

     down. Plaintiff Nieves Rivera then felt she was suddenly hit by another vehicle from

     behind, later established to her, a Nissan Van NV1500, which caused Plaintiffs’ vehicle

     to propel forward towards the left lane, when she hit the car in front, a Toyota Yaris.

     Plaintiffs’ vehicle continued to propel forward, until eventually reaching a halt with the

     Nissan Van blocking them on the right side.

22. Plaintiffs began screaming and tried to get out of the car, fearing that the truck and their

     car could explode due to the collision. After being able to exit the vehicle, Plaintiff Nieves

     Rivera saw Mr. José Soto, the driver of the Toyota Yaris she had impacted; she then saw

     the driver of the MACRO truck, who carried an ID that identified him as an employee of

     MACRO, and Mr. Otto Bauzá, a translator.

23. Plaintiff Nieves Rivera was left feeling confused and sad due to the state in which her

     mother’s car was in, and she decided to call her to let her know what had occurred. Due

     to the nervous state in which Plaintiff Nieves Rivera was, Plaintiff Román Rodríguez

     decided to take her cellphone and speak to her mother; in doing so, he walked a few

     feet from where they were standing, when Plaintiff Nieves Rivera suddenly noticed that

     Plaintiff Román Rodríguez had fainted. He was pale, disoriented and could not answer

     back to Plaintiff Nieves Rivera. After some minutes passed by, he was able to sit down

     and then stand up. Paramedics examined Plaintiff Rodríguez Román, took his vitals and

     told them to sit down on the cement structures that divided the expressway lanes to drink

     some water.

24. State policemen, firefighters, ambulances and two trucks then arrived at the scene of the

     accident. All of these different officials asked them different questions, including two (2)

                                                5
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 6 of 12


     state policemen who asked them what had happened. Plaintiffs were very confused and

     overwhelmed with the accident and everything that was happening. Plaintiff Nieves

     Rivera was worried for her partner, Plaintiff Román Rodríguez, who was going to be

     taken in ambulance to the hospital.

25. The accident report shows how four (4) vehicles were involved in the collision: (1) Nissan

     Van NV1500 driven by Emanuelle Cortés Irizarry; (2) Plaintiffs’ vehicle; (3) Toyota Yaris

     driven by José L. Jiménez Soto; and (4) Peterbilt truck driven by Joshua F. Joseph of

     “Macro Fuel Management”.

26. Said report indicates the following: “[w]hile the driver of vehicle 1 was traveling east to

     west on road #22, when arriving at Km. 11, did not keep a prudent distance and impacted

     the back part of vehicle 2 with the front part of his vehicle, who in turn impacted the back

     part of vehicle 3 with his front part. Immediately then vehicles 1 and 2 impact the back part

     of vehicle 4 with their front parts. Vehicle 4 is a truck whose driver had stopped on the right

     lane due to mechanical problems – a hosepipe had broken, causing a loss of part of its

     cargo (diesel). Mr. Daniel Román Rodríguez was injured and seen by paramedics of Sunday

     Ambulance. Paramedic Rodríguez #3452 transported to Doctors’ Hospital in Bayamón.

     Damages not estimated. Airbags were not activated.”

27. After the accident, Plaintiffs were taken by ambulance to Doctors’ Center Hospital

     Bayamón to be evaluated. After being evaluated, Plaintiff Román Rodríguez had neck

     and chest X-Rays performed, which showed that he had a muscle spasm. He was given

     two (2) shots of pain medication and a prescription for muscle relaxants.

28. After being evaluated, Plaintiff Nieves Rivera had a right hip X-Ray performed and was

     prescribed Motrin.



                                                 6
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 7 of 12


29. On October 30th, 2017, Plaintiffs went to see Dr. Sylvio Martínez Ruiz, a general

     physician. After examining both of them, Dr. Martínez Ruiz recommended that they each

     see a Physiatrist, and that Plaintiff Nieves Rivera have back X-Rays performed.

30. Both Plaintiffs began receiving treatment through the “Administración de Accidentes de

     Automóviles” (ACAA) on November 14th, 2017, with Physiatrist Dr. José Guillermo Amy

     Sánchez. Plaintiffs were not able to obtain an earlier appointment due to all of the

     inconveniences that had emerged after the passing of Hurricane María in Puerto Rico.

31. Plaintiff Nieves Rivera was told by Dr. Amy Sánchez that she had a back-muscle spasm.

     Dr. Amy Sánchez recommended that both Plaintiffs receive physical therapy twice per

     week for several weeks.

32. Plaintiff Nieves Rivera felt discomfort on the right side of her back. This included feeling

     her back constraining as she breathed; and even during her third physical therapy session,

     she felt that her right shoulder blade would get stuck. Her physical therapy sessions

     included low voltage electric current therapy on her neck and back, along with weights

     exercises. Most of the treatment focused primarily on the right side of her back. Plaintiff

     Nieves Rivera had variating low back pain and would feel that her back clinched when

     she had stress. She also sometimes felt that her right leg would get stuck halfway. Plaintiff

     Nieves Rivera had none of these symptoms prior to the vehicle accident. She received a

     total of eleven (11) physical therapy sessions from November 2017 through February

     2018.

33. Plaintiff Román Rodríguez had neck and lower back pain. His physical therapy treatment

     plan was focused primarily on his lower back, where he received massages and low

     voltage electric current therapy. He also received low voltage electric therapy on his

     neck. He received a total of seven (7) physical therapy sessions from November through

                                                7
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 8 of 12


     December 2017. Plaintiff Román Rodríguez still feels discomfort on his neck and lower

     back.

34. On August 8th, 2018, Dr. Amy Sánchez then referred Plaintiff Román Rodríguez to a Pain

     Anesthesiologist for evaluation due to persistent low back and neck pain after the

     accident. Therefore, he went to see Dr. Jan Kraemer at the “Instituto Manejo de Dolor de

     Puerto Rico", who recommended that he receive a lumbar block procedure. This procedure

     was performed on August 17th, 2018; and on that same day, Dr. Kraemer recommended

     that another procedure be performed on August 21st, 2018.

35. After the accident, the Toyota Corolla that Plaintiff Nieves Rivera was driving at the time

     of the accident was examined by Universal Insurance Company, entity that had issued a

     policy for said vehicle. The insurance company declared the vehicle a total loss.

36. The extent of the consequences of this accident is still unknown, as plaintiffs have not been

     examined by an expert in physical and/or emotional damages.


                                     CAUSES OF ACTION

37. Plaintiffs re-allege each and every allegation stated in the preceding paragraphs as if

     fully set forth herein.

38. Pursuant to the laws of Puerto Rico, a person who by negligence or fault causes damages

     to another person must repair the damage he has caused. Puerto Rico Civil Code, Art.

     1802, Title 32 L.P.R.A. § 5141.

39. Pursuant to Article 1803 of the Puerto Rico Civil Code, Title 32 L.P.R.A. § 5141, the owners

     or directors of a company or corporation are responsible for the damages caused by the

     negligent or faulty actions of its employees or agents.




                                               8
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 9 of 12


40. Likewise, an insurance company is responsible, in a separate and independent manner

     than its insured, of every negligent or faulty action committed by its insured against

     another person/entity. Puerto Rico Insurance Code, 26 L.P.R.A. 101, et seq.

41. In order for a torts cause of action to prosper, three elements must concur: 1) damages;

     2) a wrongful or negligent act or omission; and 3) a connection between the damages

     suffered and the wrongful or negligent act or omission. Blas v. Hospital Guadalupe, 146

     DPR 267, 322 (1998).

42. This violent car crash and the damages suffered by Plaintiffs was directly caused by the

     negligent acts of Defendants. Defendants drove the vehicle while it was leaking a

     substance believed to be oil or fuel, in a reckless manner. This conduct reflects clear scorn

     towards the safety of persons in other cars. These actions were in clear violation of Puerto

     Rico’s laws and caused a collision that could have been fatal.

43. Defendants Macro Companies Inc., Macro Oil Inc., and Emergency Fuel Management, as

     owners/operators of the Peterbilt truck, are liable for the damages caused by its truck.

44. A, B and/or C Insurance Companies, as the insurance companies who, upon information

     and belief, provide liability coverage for the car, are solidarily liable to plaintiffs for

     damages caused by the insured car.

45. Insurance Companies F, G and/or H, as other insurance companies may provide liability

     coverage that make them liable for facts similar to the ones described in this Complaint.

46. James, Jane and Johnson Doe are individuals who may be liable for the occurrence of

     this accident.

47. Defendants have made no good faith effort to repair the damages suffered by Plaintiffs,

     which are known to them.



                                                9
           Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 10 of 12


48. Defendants are also liable to Plaintiffs for a reasonable value of attorney’s fees, costs

      and expenses of this legal action and Plaintiffs are entitled to prejudgment interest.


                                             DAMAGES

49. Plaintiffs re-allege each and every allegation stated in the preceding paragraphs as if

      fully set forth herein.

50. As a direct result of the actions and/or omissions of Defendants, Plaintiffs Lilliam E. Nieves

      Rivera and Daniel A. Román Rodríguez have suffered physical and emotional damages,

      and continue to suffer from them today.

51. After the accident, Lilliam E. Nieves Rivera was suffering from neck and back pain, which

      required medical treatment and physical therapy sessions. Lilliam E. Nieves Rivera

      continues to suffer from intermittent lower back pain, which has required her to seek

      additional medical attention. Every time she is involved in some type of situation where

      she feels stress or tense, she can feel her neck and back tense up, causing extreme

      discomfort.

52. After the accident, Lilliam E. Nieves Rivera has felt uncomfortable when driving vehicles,

      since she continues to worry that she might be involved in another vehicle accident. She

      suffers from anxiety when she has these thoughts and feels that she is constantly driving

      with fear of having an accident.

53.   After the accident, Daniel A. Román Rodríguez began suffering from constant back pains,

      which he continues to suffer. He cannot remain sitting down or standing up for long periods

      of time, since it worsens his back pain. He also cannot lift anything very heavy, since he

      does not have the same strength as he did before the accident.




                                                10
          Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 11 of 12


54. After the accident Daniel A. Román Rodríguez began having strong headaches stemming

     from his neck, which he never felt before. These headaches debilitate him to the point

     where he cannot function as he would normally do.

55. After the accident, Daniel A. Román Rodríguez gets tense when he has to get into a car

     and travel as a passenger, since his mind drifts back to the memories from the accident

     he had. He also gets stressed out each time he feels the driver of a vehicle hitting the

     breaks, and he usually looks back to see if there are any cars close by that could impact

     the vehicle he is in.

56. Both Plaintiffs are negatively affected by seeing how tense each other gets every time

     they get inside of a vehicle, as they each still have fears from the accident they suffered

     together.

57. Lilliam E. Nieves Rivera’s damages are valued at no less than $100,000.00.

58. Daniel A. Román Rodríguez’ damages are valued at no less than $150,000.00.

59. Also, as a direct result of the actions and/or omissions, the common law marriage

     comprised between both Plaintiffs has suffered or will suffer in the future economic

     damages because of the expenses necessary to cover their medical bills and

     transportation for the treatments. They have incurred in gasoline and parking expenses

     when attending medical appointments for evaluation and treatment.

60. The damages suffered by the common law marriage formed between both Plaintiffs are

     valued at no less than $2,000.00.



                                 DEMAND FOR JURY TRIAL

61. Plaintiffs demand a trial by jury as to all claims and issues alleged herein.



                                              11
         Case 3:18-cv-01745-JAG Document 1 Filed 10/03/18 Page 12 of 12


WHEREFORE the Plaintiffs, request and pray that the Honorable Court will grant the instant

Complaint in all respects and judgment entered in their favor awarding them the damages

currently estimated in an amount no less than $252,000.00 as well as the costs of this action,

together with prevailing interest and reasonable attorneys’ fees for obstinacy and such other

equitable relief as the Court may deem just and proper.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this 3rd day of October 2018.




                                          S/DENNIS A. SIMONPIETRI MONEFELDT
                                          Dennis A. Simonpietri Monefeldt
                                          U.S.D.C.P.R. No. 1179 m 13
                                          16-A Regina Medina St., Santa Paula
                                          Guaynabo, P.R. 00969
                                          Tel. (787) 731-5001/ 790-4898
                                          Fax (787) 731-5001
                                          Email: dennis.simonpietri@gmail.com
                                          (ahc)




                                             12
